—Appeal by the defendant from a judgment of the County Court, Suffolk County (Pitts, J.), rendered April 20,1994, convicting him of attempted burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The complainant had an ample opportunity to observe the defendant during the attempted burglary and in addition made an unequivocal identification of the defendant at trial (see, People v Wynn, 200 AD2d 645). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit or do not require reversal. Miller, J. P., Joy, Goldstein and Florio, JJ., concur.